J-S72023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE:TERMINATION OF PARENTAL              :   IN THE SUPERIOR COURT OF
    RIGHTS TO J.M.J., A MINOR                  :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.B., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 575 MDA 2018

                     Appeal from the Decree March 8, 2018
     In the Court of Common Pleas of Lancaster County Orphans' Court at
                              No(s): 2016-02380


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY SHOGAN, J.:                      FILED: JANUARY 11, 2019

       Appellant, T.B. (“Mother”), appeals from the decree granting the petition

of Lancaster County Children and Youth Social Service Agency (“CYS”),

seeking to involuntarily terminate Mother’s parental rights to her daughter,

J.M.J. (“Child”), born in January of 2013, pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8) and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938.1 For the

reasons that follow, we affirm.

       The trial court presented the following history of this case:

             [Child] was born . . . in Lancaster County, Pennsylvania.
       Although Mother and Father were not married at the time of
       [C]hild’s birth, they maintained a relationship for the first two
       years of [C]hild’s life. The relationship between Mother and Father
       has been and continues to be extremely toxic as evidenced by the
____________________________________________


1  We note that the trial court appointed an attorney to serve as Child’s
guardian ad litem (“GAL”) as well as an additional lawyer to serve as Child’s
attorney.
J-S72023-18


     cross-filings of multiple Protection from Abuse actions (PFA’s).3
     On March 29, 2015, when [C]hild was approximately two years
     old, Mother and Father had a domestic dispute which resulted in
     the West Lampeter police being called to the home. Mother and
     Father were both charged with simple assault and the police took
     protective custody of [Child].4 The police made attempts to reach
     Paternal Grandparents to take temporary custody of [Child],
     however they were unable to reach them or any other suitable
     resource and were forced to call [CYS].

           3  May 17, 2013 filed by Mother against Father. July 1,
           2013 filed by Father against Mother. March 31, 2015
           filed by Mother against Father. August 10, 2016 filed
           by Father against Mother. September 26, 2016 filed
           by Mother against Father.

           4 Father was not initially charged, but after speaking
           with Mother, the officer asked Father to come to the
           station to answer some further questions. Father
           brought [Child] to the police station and after further
           investigation Father was charged and taken into
           custody and [C]hild was without a caretaker.

           [CYS] thereafter filed for physical and legal custody of
     [C]hild and the application for shelter care was granted on
     March 31, 2015. [C]hild was found to be dependent following
     hearings that took place on May 12, 2015 and May 26, 2015 after
     determining that allegations A through E on the petition for
     dependency were proven by clear and convincing evidence.5
     Mother and Father were both given a Child Permanency Plan for
     reunification (hereinafter “CPP”) at the time of the hearing.6

           5  The caseworker testified that after researching
           Father’s criminal history she inadvertently included a
           previous conviction for D.U.I. in allegation F.
           Coincidentally, the conviction was for a different
           person that shared Father’s name.

           6  This [c]ourt added a drug and alcohol goal to
           Mother’s plan and removed Father’s drug and alcohol
           goal based on the testimony presented.

           Father’s CPP included objectives to address mental health,
     to remain free of domestic violence, to remain crime free, to learn

                                    -2-
J-S72023-18


       and use good parenting skills, to be financially stable in order to
       provide for himself and his child, to obtain and maintain a home
       free and clear of hazards for himself and his child, and to maintain
       an ongoing commitment to his child. Mother’s plan included the
       same objectives with the addition of a goal to remain free of drugs
       and misuse of alcohol.

             [CYS] filed a Petition to Terminate the parental rights of
       Father and Mother on November 15, 2016. The initial termination
       of parental rights hearing was held on March 7, 2017.7 At that
       time, this [c]ourt ordered a bonding assessment to determine the
       attachments between the parties.8 The bonding assessments
       were completed and the first full hearing was held on August 15,
       2017. Additional testimony was taken on October 23, 2017 and
       November 27, 2017.

              7 The original date for the initial termination hearing
              was January 24, 2017, but was continued with the
              agreement of all parties to March 7, 2017.

              8 This [c]ourt also [o]rdered for the juvenile file to be
              incorporated into the instant matter on that date.

Trial Court Memorandum Opinion and Decree, 3/8/18, at 1-3.

       On March 8, 2018, the trial court found by clear and convincing evidence

that both Mother’s and Father’s parental rights to Child should be terminated

pursuant to section 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act.

Mother filed this timely appeal.2 Both Mother and the trial court have complied

with Pa.R.A.P. 1925.

       Mother presents the following issues for our review:

       I. Whether the Court erred when it terminated Mother’s rights?


____________________________________________


2  Father also filed a timely appeal from the decree terminating his parental
rights to Child, which was docketed at 582 MDA 2018. We will dispose of
Father’s appeal in a separate memorandum.

                                           -3-
J-S72023-18


      II. Whether the Court erred in concluding [CYS] had met its
      burden in proving that Mother’s parental rights should be
      terminated when there was evidence that Mother had been
      actively working on and completing the goals on her [CPP]?

      III. Whether the Court erred in finding that terminating Mother’s
      parental rights would best serve the needs and welfare of [C]hild?

Mother’s Brief at 4.

      Mother argues that the trial court erred in terminating her parental

rights to Child because there was not clear and convincing evidence to support

the trial court’s determination. Mother’s Brief at 8-15. Mother contends that,

although she had not fully completed her CPP, the trial court should have

considered the fact that she had made significant progress toward addressing

the issues that caused Child to be put into placement.         Id. at 9-14.   In

addition, Mother argues that the trial court improperly concluded that

terminating her parental rights would be in Child’s best interests. Id. at 14-

15.   Mother asserts that the trial court erred in relying upon the bonding

evaluation and testimony offered by Diane Edmond, the bonding evaluator,

because of her allegedly limited experience. Id.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following well-established standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9 A.3d
1179, 1190 (2010).       If the factual findings are supported,
      appellate courts review to determine if the trial court made an

                                      -4-
J-S72023-18


     error of law or abused its discretion. Id.; [In re:] R.I.S., 36 A.3d
     [567,] 572 [(Pa. 2011) (plurality opinion)]. As has been often
     stated, an abuse of discretion does not result merely because the
     reviewing court might have reached a different conclusion. Id.;
     see also Samuel Bassett v. Kia Motors America, Inc., ___ Pa.
     ___, 34 A.3d 1, 51 (2011); Christianson v. Ely, 575 Pa. 647,
     838 A.2d 630, 634 (2003). Instead, a decision may be reversed
     for an abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these cases.
     We observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite result,
     as is often the case in dependency and termination cases, an
     appellate court must resist the urge to second guess the trial court
     and impose its own credibility determinations and judgment;
     instead we must defer to the trial judges so long as the factual
     findings are supported by the record and the court’s legal
     conclusions are not the result of an error of law or an abuse of
     discretion. In re Adoption of Atencio, 539 Pa. 161, 650 A.2d
1064, 1066 (1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained that:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).


                                    -5-
J-S72023-18


      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004). If competent evidence supports the trial court’s findings, we will affirm

even if the record could also support the opposite result. In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). This

Court has explained that the focus in terminating parental rights under Section

2511(a) is on the parent, but under Section 2511(b), the focus is on the child.

In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc).

      As previously stated, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8) and 2511(b). However,

this Court may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of section 2511(a). In re

                                      -6-
J-S72023-18


B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). As did the trial court,

we will focus upon Sections 2511(a)(8) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      * * *

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

                                     * * *

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving notice of the filing
      of the petition.

23 Pa.C.S. §§ 2511(a)(8) and (b).

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for [twelve] months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and welfare


                                       -7-
J-S72023-18


of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa.

Super. 2003). In addition, we have explained the following:

      Section 2511(a)(8) sets a 12-month time frame for a parent to
      remedy the conditions that led to the children’s removal by the
      court. Once the 12-month period has been established, the court
      must next determine whether the conditions that led to the child’s
      removal continue to exist, despite the reasonable good faith
      efforts of the Agency supplied over a realistic time period.
      Termination under Section 2511(a)(8) does not require the court
      to evaluate a parent’s current willingness or ability to remedy the
      conditions that initially caused placement or the availability or
      efficacy of Agency services.

In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010) (citations and quotation

marks omitted).

      We are also mindful that this Court has stated that a parent is required

to make diligent efforts toward the reasonably prompt assumption of full

parental responsibilities. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

A parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected as

untimely or disingenuous. Id. at 340.

      After hearing multiple days of testimony from the parties and their

witnesses, the trial court analyzed the evidence and legal arguments in

support of termination pursuant to Section 2511(a)(8). In its opinion that

accompanied the decree terminating parental rights, the trial court offered the

following discussion of its reasoning for termination:

           At the time of the final termination hearing on November
      27, 2017, [Child] had been in [CYS’s] custody for thirty-three
      months, a period of more than one-half of [C]hild’s life. The

                                     -8-
J-S72023-18


     totality of the record as summarized in this Opinion establishes by
     clear and convincing evidence that Father and Mother have not
     completed their respective [CPPs]. The record further supports
     that the conditions which led to placement continue to exist and
     that the termination of . . . Mother’s parental rights would best
     serve the needs and welfare of [Child].

            The case history can be divided into two separate and
     distinct parts. The first fifteen months of [Child’s] placement was
     marked by progress with some missteps on the part of each
     parent. Nevertheless, at the time of the June 7, 2016 review
     hearing, the [c]ourt found that . . . Mother had moderate
     compliance with her CPP. Father was set to begin transition visits
     with his daughter contingent upon the home being properly
     furnished and approval by the parent educator.             Visits did
     eventually start in the Father’s house that summer.

            However, problems between the parents began to resurface
     after the June hearing. Mother was charged with harassment and
     public drunkenness for an incident in July, 2016 when she
     allegedly vandalized Father’s apartment. Allegations were also
     received that Father attempted to strangle Mother with a phone
     cord during an altercation that occurred in Atlantic City, New
     Jersey. These incidents came to light at an August 15, 2016
     hearing. At that time the child had been in [CYS’s] care for
     approximately seventeen months.         Because of the new
     developments [CYS] indicated that it intended to file for
     termination of parental rights and would begin the process of
     finding a permanent resource home for [Child].

                                    * * *

            Mother has also not completed her plan and the
     circumstances which led to [Child’s] placement continue to exist.
     While Mother made some progress on her plan she did not begin
     to work on her plan in earnest until after [CYS] filed for the
     termination of her rights. At the time the petition was filed,
     Mother had only achieved moderate progress and inconsistently
     visited with [Child].

           Even though Mother has completed most of her other goals
     since the initial filing of the termination petition she has not
     completed a domestic violence/mental health treatment program
     even after thirty-three months of [Child’s] placement. Mother’s

                                     -9-
J-S72023-18


      visits . . . generally go well which makes it even more
      disappointing for her child that [Mother] chooses not to visit
      consistently. [Child] is upset when Mother does not visit and
      manifests that disappointment into aggressive behavior towards
      her resource family. Inconsistent visitation demonstrates that
      Mother lacks the commitment to her child necessary to form a
      lasting and necessary emotional bond.

             Terminating parental rights of Mother and Father would best
      serve the needs and welfare of this child. Mother and Father have
      failed this child. In the thirty-three months that the child has been
      out of their care they have not been able to complete their plan
      without sabotaging each other or themselves. This child needs
      the stability and permanence that they are unable to provide.
      While parents express their love for [Child] they have been
      unwilling to put their dedication for their child at the forefront and
      have allowed their aggression towards each other, [CYS], and the
      caseworkers to take precedence. This child needs a home in which
      she can feel safe and secure. Terminating parental rights is the
      only way that this child will be able to begin healing from the
      trauma that this extended placement has caused her. Her
      resource parents have continued to be willing and able to provide
      for her emotional, physical, and mental development and give this
      young girl the permanence she deserves.

            Based upon the entirety of the record the [c]ourt finds that
      [CYS] has met their burden under Section 2511(a)(8) in proving
      by clear and convincing evidence that the child had been removed
      from parental care for more than twelve months, the conditions
      which led to the placement of the child continue to persist, and
      that the termination of Mother and Father’s rights would best
      serve the needs and welfare of the child.

Trial Court Memorandum Opinion and Decree, 3/8/18, at 5-9.

      In its opinion authored in compliance with Pa.R.A.P. 1925(a), the trial

court offered the following additional analysis with respect to the termination

of Mother’s parental rights:

             Mother’s rights were properly terminated as she had not
      substantially completed her [CPP] at the time the petition was
      filed, she had not remedied the conditions which led to the

                                     - 10 -
J-S72023-18


      removal of [Child], and the termination of her parental rights were
      in the best interest of her child. Mother appeared to have a
      flagging interest in her child’s placement until the termination
      petition was filed on November 15, 2016. Prior to the petition she
      was achieving only moderate progress and continued to abuse
      alcohol and involve herself with Father. These events culminated
      into the July 2016 incident in which she was charged with
      harassment after allegedly causing an incident at Father’s home
      and an August 2016 incident in which she was allegedly the victim
      in a domestic dispute with Father.

             While Mother’s progress over the past year is admirable, her
      failure to prioritize the return of her child before the petition was
      filed is fatal to her case. By Mother’s own admission, her plan is
      not complete. She did not complete the goal which was most tied
      in with the circumstances that necessitated placement, domestic
      violence. As a victim and perpetrator of domestic violence, the
      completion of that goal was essential to prove to this [c]ourt that
      Mother had addressed her anger management and that [Child]
      would potentially be safe in a domestic environment with Mother
      moving forward.        Without this goal completed, this [c]ourt
      believes that the circumstances that necessitated placement
      continue to exist even to this day.

            Mother’s commitment goal is also not complete. Her visits
      with her daughter for the first fifteen months were inconsistent
      and she declined early on to have any increase in her visitation.
      Even after [CYS] filed the termination petition Mother sporadically
      attended visits with [Child]. This fact is all the more troubling
      because [Child] seemed to enjoy the visits and was disappointed
      when Mother failed to appear. Mother also has not completed her
      financial stability goal. While Mother is working at her paramour’s
      used auto sales company, she does not receive a paycheck or an
      independent source of income. All monies go into a joint account
      that she shares with her paramour. She also shares her home
      with her paramour. If that relationship were to end, Mother would
      not have any resources to independently care for [Child] or
      herself.

Trial Court Opinion, 5/1/18, at 2-3.

      After a careful review of the certified record, we conclude that the trial

court aptly discussed the evidence pertaining to the requirements of section

                                       - 11 -
J-S72023-18


2511(a)(8). It is undisputed that Child has been removed from parental care

for more than twelve months.       Furthermore, the conditions that led to

placement of Child continue to exist. Indeed, there is ample, competent, clear

and convincing evidence in the record to support the trial court’s

determination that Mother has not demonstrated any ability to remedy the

circumstances that led to Child’s placement, nor is there any indication that

she could remedy such circumstances in the foreseeable future, even with

continued services in place.    Also, the record supports the trial court’s

conclusion that the termination of Mother’s parental rights best serves Child’s

needs and welfare. Accordingly, we discern no abuse of discretion by the trial

court, and affirm based on its opinions, which are supported by the record and

free of legal error.

      Next, pursuant to Section 2511(b), we examine whether termination of

parental rights would best serve the developmental, physical and emotional

needs and welfare of Child. In re C.M.S., 884 A.2d 1284, 1286-1287 (Pa.

Super. 2005). “Intangibles such as love, comfort, security, and stability are

involved in the inquiry into the needs and welfare of the child.” Id. at 1287

(citation omitted).

      Our Supreme Court has stated the following:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). . . . In In re E.M., 620 A.2d [481,] 485 [(Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between

                                    - 12 -
J-S72023-18


      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Pennsylvania courts have held that, in a termination of parental rights

case, the trial court is required to consider “whatever bonds may exist

between the children and [a]ppellant, as well as the emotional effect that

termination will have upon the children.” In re Adoption of A.C.H., 803 A.2d
224, 229 (Pa. Super. 2002) (quoting In re Adoption of A.M.R., 741 A.2d
666 (Pa. 1999) (citations omitted)). We have stated that, in conducting a

bond analysis, the court is not required to use expert testimony, but may rely

on the testimony of social workers and caseworkers. In re Z.P., 994 A.2d
1108, 1121 (Pa. Super. 2010). See also In re K.K.R.-S., 958 A.2d 529, 533

(Pa. Super. 2008) (observing that, in analyzing a parent-child bond, neither

statute nor precedent require that a formal bonding evaluation be performed

by an expert). This Court has also observed that no bond worth preserving is

formed between a child and a natural parent where the child has been in foster

care for most of the child’s life, and the resulting bond with the natural parent

is attenuated.   In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).           In

addition, it is appropriate to consider a child’s bond with their foster parents.

In re: T.S.M., 71 A.3d at 268.

      “The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d at 763. The


                                     - 13 -
J-S72023-18


panel in In re K.Z.S. emphasized that, in addition to a bond examination, the

court can equally emphasize the safety needs of the child and should consider

the intangibles, such as the love, comfort, security, and stability the child

might have with the foster parent.    Additionally, the panel stated that the

court should consider the importance of continuity of relationships and

whether any existing parent-child bond can be severed without detrimental

effects on the child. Id.

      In In re K.Z.S., this Court observed that, where the subject child had

been almost constantly separated from his mother for four years, any

relationship between the two had to be “fairly attenuated,” such that the fact

that some bond existed did not defeat the termination of the mother’s parental

rights. Id. at 764. Based on the strong relationship that the child in In re

K.Z.S. had with his foster mother, the child’s young age, and his very limited

contact with his mother, the panel found competent evidence to support the

trial court’s termination of the mother’s parental rights, even without a

bonding evaluation.

      Furthermore, in In re: T.S.M., our Supreme Court set forth the process

for evaluation of the existing bond between a parent and a child, and the

necessity for the court to focus on concerns of an unhealthy attachment and

the availability of an adoptive home.        The Supreme Court explained the

following:

      [C]ontradictory considerations exist as to whether termination will
      benefit the needs and welfare of a child who has a strong but

                                    - 14 -
J-S72023-18


     unhealthy bond to his biological parent, especially considering the
     existence or lack thereof of bonds to a pre-adoptive family. As
     with dependency determinations, we emphasize that the law
     regarding termination of parental rights should not be applied
     mechanically but instead always with an eye to the best interests
     and the needs and welfare of the particular children involved.
     See, e.g., [In the Interest of] R.J.T., 9 A.3d [1179,] 1190 [(Pa.
     2010)] (holding that statutory criteria of whether child has been
     in care for fifteen of the prior twenty-two months should not be
     viewed as a “litmus test” but rather as merely one of many factors
     in considering goal change). Obviously, attention must be paid to
     the pain that inevitably results from breaking a child’s bond to a
     biological parent, even if that bond is unhealthy, and we must
     weigh that injury against the damage that bond may cause if left
     intact. Similarly, while termination of parental rights generally
     should not be granted unless adoptive parents are waiting to take
     a child into a safe and loving home, termination may be necessary
     for the child’s needs and welfare in cases where the child’s
     parental bond is impeding the search and placement with a
     permanent adoptive home.

            In weighing the difficult factors discussed above, courts
     must keep the ticking clock of childhood ever in mind. Children
     are young for a scant number of years, and we have an obligation
     to see to their healthy development quickly. When courts fail, as
     we have in this case, the result, all too often, is catastrophically
     maladjusted children. In recognition of this reality, over the past
     fifteen years, a substantial shift has occurred in our society’s
     approach to dependent children, requiring vigilance to the need to
     expedite children’s placement in permanent, safe, stable, and
     loving homes. [The Adoption and Safe Families Act of 1997, P.L.
     105-89] ASFA[,] was enacted to combat the problem of foster care
     drift, where children . . . are shuttled from one foster home to
     another, waiting for their parents to demonstrate their ability to
     care for the children. See In re R.J.T., 9 A.3d at 1186; In re
     Adoption of S.E.G., 901 A.2d [1017,] 1019 [(Pa. 2006)]. This
     drift was the unfortunate byproduct of the system’s focus on
     reuniting children with their biological parents, even in situations
     where it was clear that the parents would be unable to parent in
     any reasonable period of time. Following ASFA, Pennsylvania
     adopted a dual focus of reunification and adoption, with the goal
     of finding permanency for children in less than two years, absent
     compelling reasons. See, 42 Pa.C.S. § 6301(b)(1); 42 Pa.C.S.
     § 6351(f)(9) (requiring courts to determine whether an agency

                                    - 15 -
J-S72023-18


     has filed a termination of parental rights petition if the child has
     been in placement for fifteen of the last twenty-two months).

In re: T.S.M., 71 A.3d at 268-269.

     The trial court offered the following with regard to the analysis under

Section 2511(b):

            The Court must next consider whether the termination of
     parental rights is in the best interest of the child under Section
     2511(b). It is not a mere formality flowing from the existence of
     the other required statutory elements; rather, it is a discrete
     consideration. In re Involuntary Termination of C.W.S.M., 839
A.2d 410 (Pa. Super. 2003). Section 2511(b) centers judicial
     inquiry upon the welfare of the child rather than the fault of the
     parent. In re A.R., 837 A.2d 560 (Pa. Super. 2003). In making
     tangible dimension as well as the intangible dimension - the love,
     comfort, security and stability - entailed in a parent-child
     relationship. In re [Adoption of] T.B.B., 835 A.2d 387 (Pa. Super.
     2003). Continuity of relationship is also important to a child. In
     the Interest of C.S., supra.

            The bond between a child and a parent is a proper matter
     to be evaluated in a termination of parental rights case. In re
     S.M.B., 856 A.2d 1235 (Pa. Super. 2004). Considering what
     situation would best serve the child’s needs and welfare, the
     [c]ourt must examine the status of the bond between the natural
     parent and the child to consider whether terminating the parent’s
     rights would destroy an existing, necessary and beneficial
     relationship. In re Adoption of T.B.B., supra. A child has the right
     to proper parenting and fulfillment of her potential in a permanent,
     healthy, and safe environment. In re J.A.S., 820 A.2d 774, 782
     (Pa. Super. 2003).

            Based upon careful review of the record and the evidence
     presented at the various hearings in this case, it is apparent to
     this [c]ourt that terminating Mother[’s] and Father’s parental
     rights is in the best interest of [Child]. The [c]ourt in reaching
     this conclusion places considerable weight on the recommendation
     of the Guardian ad litem and the attorney for the child who both
     support [CYS’s] petition to terminate parental rights.




                                     - 16 -
J-S72023-18


            [Child] through no fault of her own has spent more than half
     of her young life in foster care. She was a witness to the initial
     domestic violence between her parents which led to her placement
     in [CYS] custody. She has now been without permanency for
     more than thirty-three months. She has had to adapt to three
     separate resource homes and families while her parents
     inconsistently progressed on their CPPs. Sometimes during the
     visits her parents made considerable attempts to connect with her
     and show her the love and support expected from a parent. Other
     times the visits were a source of immense stress for [Child] as
     evidenced by her behaviors following the visits with her parents.
     Sometimes the visits did not occur at all because her parents did
     not show up. [Child] has been on an emotional roller coaster and
     desperately needs stability and permanence in her life. Both
     parents have made it abundantly clear through their actions that
     they are unable to provide her with that stability.

            This [c]ourt in reaching its decision also relies on the
     bonding assessment done by Diane Edmond.10 While it is true
     that this was her first bonding evaluation, she has been a licensed
     professional counselor since 2002, performed numerous
     biopsychosocial evaluations, and has the necessary educational
     and professional experience that qualifies her to perform a
     bonding evaluation. Through her extensive interactions with the
     parties in this case, she found that [Child] was most bonded with
     her resource parents despite the relatively short amount of time
     that the child resided with them. [Child] referred to them as her
     Mom and Dad and often initiated play and contact with them. To
     the contrary, the child displayed hypervigilance and caution when
     starting a visit with the biological parents, although eventually the
     child would warm up to them over the course of the visit.

           10Karen Jaskot who is normally retained to do bonding
           assessments in Agency cases has a conflict of interest
           as she [was] originally hired to do the parent’s
           biopsychosocial evaluations.

           The [c]ourt does not doubt that Father and Mother both love
     [Child] very much. However, the focus of this [c]ourt must be on
     what is in the best interest of the child. Mother and Father have
     demonstrated to this [c]ourt that they do not have the emotional
     maturity or stability to consistently parent this child. Moreover,
     any relationship that existed between this child and her parents is
     broken and is no longer beneficial for her. Termination of their

                                    - 17 -
J-S72023-18


      rights will allow [Child] to have a conclusion to this tumultuous
      period of her life and to feel the safety and stability of an intact
      family unit.

            [Child’s] resource family has been able to provide for her
      developmental, emotional, and physical needs since they took
      over her care in February of 2017. [Child] looks to them as her
      family as evidenced by the bonding assessment in which she was
      asked to draw her family and she identified her resource parents
      instead of her biological parents. Her resource family provides her
      with the safety and stability that is essential to her developmental
      and emotional growth. While initially nervous about being first
      time adoptive parents, it is clear to this [c]ourt that the resource
      parents are well-equipped to nurture this child and give her the
      love and permanence that she deserves. [Child] is thriving in her
      current environment and deserves to remain in this home without
      disruption. The bond that exists between this child and her
      resource parents is essential and necessary to her well-being and
      terminating that connection would cause significant harm to
      [Child]

Trial Court Memorandum Opinion and Decree, 3/8/18, at 9-12.

      In its Rule 1925(a) opinion, the trial court offered the following

additional analysis with respect to the bonding analysis as it pertains to

Mother:

            The termination of Mother’s rights is in the best interest of
      [Child]. The bonding evaluation made clear that [Child] is bonded
      most strongly with her resource parents. While [Child] does seem
      to enjoy her visits with Mother, the relationship is no longer that
      of parent and child. Mother’s willingness to allow the placement
      of her child to continue and her failure to step up the
      responsibilities and duties of being a parent resulted in the
      disintegration of the parental bond between her and her child.
      [Child] is in a safe and loving home.         She thrives in her
      environment and it is crucial that she be allowed to continue to
      have the permanence and stability that she enjoys in her resource
      home.

Trial Court Opinion, 5/1/18, at 3.


                                     - 18 -
J-S72023-18


      Upon review of the record, the briefs of the parties, and the relevant

law, we conclude the trial court correctly determined that CYS satisfied the

burden of proof by clear and convincing evidence that the termination of

Mother’s parental rights would best serve the needs and welfare of Child

pursuant to Section 2511(b). Again, we discern no abuse of discretion by the

trial court and affirm on the basis of its opinions, which are supported by the

record and free of legal error.

      Because the trial court’s determinations are supported by competent

evidence, we conclude there was no abuse of discretion or error of law on the

part of the trial court when it terminated Mother’s parental rights pursuant to

23 Pa.C.S. § 2511(a)(8) and (b).       Consequently, we affirm the decree

terminating Mother’s parental rights to Child.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/11/2019




                                    - 19 -